Citation Nr: 0637962	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-24 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This matter was previously before the 
Board in December 2004 at which time the Board 
recharacterized the issues as shown on the title page of this 
decision, and remanded the case to the RO via the Appeals 
Management Center for additional development.

On August 2006, the Board received additional evidence from 
the veteran regarding his pending claims.  The evidence 
consists of a statement from him regarding his duties in 
Korea with the 457th Supply Company and assertions that such 
duties involved service in the demilitarized zone (DMZ).  
However, the fact that the veteran served with the 457th 
Supply Company in Korea and his assertions of serving in the 
DMZ were already on file prior to 2006 (e.g. VA Form 21-4138 
dated in May 2003; VA Form 646 dated in March 2004) and 
considered by the RO.  Consequently, the August 2006 
statement is considered duplicative of previously submitted 
evidence and thus does not warrant further due process 
action.  See 38 C.F.R. § 20.1304(b)(2).


FINDINGS OF FACT

1.  During the veteran's active service he did not serve in 
combat.

2.  The veteran does not have a verifiable in-service 
stressor.  

3.  It is not shown that the veteran was exposed to 
herbicides during service, to include Agent Orange.

4.  Diabetes mellitus, type II, did not manifest during the 
veteran's active duty service or for many years after 
separation from service, and is not otherwise related to 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
furnished initial VCAA notice to the veteran in October 2001 
and again in October 2002 with respect to the claims 
presently on appeal.  Because the VCAA notice preceded the 
November 2002 rating decision from which the veteran appeals, 
the express requirements of the law as found by the Court in 
Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2001 and October 2002 letters, a July 
2003 statement of the case, and May 2006 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that the letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was advised 
to identify any source of evidence and that VA would assist 
him in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims currently on appeal, the 
Board finds that the veteran is not prejudiced by a decision 
at this time since the claims are being denied.  Therefore, 
any notice defect, to include degree of disability and 
effective date, is harmless error since no rating and/or 
effective date will be assigned.  Moreover, the veteran was 
provided with notice of these requirements in a letter dated 
in May 2006. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims, including obtaining VA 
treatment records.  The Board notes that neither the 
appellant nor his representative has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claims that are being decided in this decision that 
has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The veteran's service medical records show that he had normal 
clinical psychiatric examinations during his June 1967 
enlistment and June 1969 separation examinations and the 
urinalysis results were negative for sugar.  These records do 
not show complaints of or treatment for PTSD or diabetes.  

VA outpatient records dated from 1988 to 1993 reflect the 
veteran's complaints of nervousness and contain assessments 
of anxiety and depressive disorder.  Noted stressors 
according to an April 1988 record include "Vietnam", the 
murder of the veteran's 16 year old daughter in 1987, and the 
removal of his children by welfare.  A December 1993 VA 
outpatient record states that the veteran was "[g]lucose 
intol."  

VA outpatient and inpatient records dated from 2000 to 2002 
reflect diagnoses of depression and diabetes mellitus, type 
II.  The diagnosis of diabetes mellitus, type II, is first 
noted on a VA problem list with date in May 2000.

In July 2001 and September 2002, the veteran filed claims for 
entitlement to service connection for PTSD and diabetes.

In an October 2002 stressor statement, the veteran said that 
while working in the 258th Signal Corps laying down telephone 
cables between Shi Hahn and Seoul, Korea, he witnessed 
plastic bags floating down the Hahn River.  He said that the 
bags contained dead female babies.  He remarked that Private 
First Class [redacted] also witnessed this event.  He 
added that there had been other traumatic events that he 
observed, but that due to his drug use as a means of helping 
him deal with the emotional pain, he was unable to account 
for any other events.

In correspondence dated in November 2002, the service 
department informed the RO that there was no evidence to 
substantiate that the veteran served in Vietnam.

VA outpatient records from 2002 to 2003 include psychiatric 
progress notes that reflect assessments of alcohol and 
cocaine dependence, in early remission, and depressive 
disorder.  

In a May 2003 statement (VA Form 21-4138), the veteran 
asserted that he had been exposed to herbicides, to include 
Agent Orange, while serving in Korea in 1968 and 1969 with 
the 258th Signal Corps and the 457th Supply Company.  He 
reported that both units had been located along the DMZ.  He 
also reported that he had been diagnosed as having diabetes 
approximately four years earlier and that this disability had 
led to additional medical problems.

In August 2005, the RO made an inquiry to the service 
department in order to determine whether the veteran was 
exposed to herbicides during his tour of duty in Korea.  The 
RO provided the service department with the veteran's DA Form 
20, and informed the department of his assigned units with 
the 258 Signal Company and the 457 Supply Company.  The 
service department informed the RO in September 2005 that the 
veteran's DA 20 had been reviewed and that the search request 
came back negative.  The service department concluded that 
there were no records of the veteran's exposure to herbicides 
in service. 

In October 2005, the RO forwarded the veteran's stressor and 
service information to the U.S. Armed Services Center for 
Unit Records Research (CRUR) (now the U.S. Army and Joint 
Services Records Research Center (JSRRC)) for verification.  
The service information that was provided to the CRUR 
included the veteran's assigned units, the approximate date 
of the stressor, and the place.  In reply, the CRUR informed 
the RO that it had reviewed the 1968 unit histories submitted 
by the 258th Signal Company and the 30th Signal Battalion and 
that the histories did not document any incidents of any 
individuals assigned to the 258th Signal Company seeing 
plastic bags containing bodies of dead babies floating down 
the Hahn River.  

In November 2005, the RO requested that a search be conducted 
of the morning reports of the 258th Signal Company for the 
period in question.  The National Personnel Records Center 
(NPRC) informed the RO in November 2005 that a review of 
these records did not reveal any remarks regarding the 
alleged stressor.

III.  Analysis

A.  Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
including diabetes mellitus, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In the case of veterans exposed to certain herbicide agents, 
certain chronic disabilities, including diabetes mellitus, 
type II, are presumed to have been incurred in service if 
manifest to a compensable degree within a specified time 
after discharge from service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.

Exposure to an herbicide is presumed for all veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116.  This reflects a change in the prior law, and became 
effective December 27, 2001.  

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration, which was posted in 
September 2003, the Department of Defense (DOD) has confirmed 
that Agent Orange was used along the Korean DMZ from April 
1968 through July 1969 to defoliate the fields of fire 
between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the civilian control line.  There is no indication that 
the herbicide was sprayed in the DMZ itself.  Both the 2nd 
and 7th Infantry Divisions, United States Army, had units in 
the affected area at the time Agent Orange was being used.  
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  Claims for veterans who served 
in Korea during this period should be developed for such 
exposure, and if a veteran was so exposed, the presumptions 
found in 38 C.F.R. § 3.309(e) apply.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  PTSD

In addition to the general provisions for establishing 
service connection noted above, service connection for PTSD 
requires:  (1) Medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d), (f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  A stressor need not be 
corroborated in every detail.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

Notwithstanding the lack of medical evidence of a present 
PTSD diagnosis, the basis of the RO's denial in the instant 
claim is that the veteran has no verifiable stressor.  At the 
outset, it should be noted that the facts do not show nor 
does the veteran contend that he engaged in combat with the 
enemy.  Consequently, his alleged stressor must be 
corroborated by credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The alleged stressor, as noted in the facts above, pertains 
to the veteran's assigned duty with the 258th Signal Corps in 
Korea.  Specifically, the veteran asserts that while laying 
down telephone cable lines between "Shi Hahn" and Seoul, he 
witnessed plastic bags filled with dead bodies of baby girls 
floating down the Hahn River.  He stated that Private First 
Class [redacted] had been with him at the time.  He also 
stated that there were other traumatic events that he 
observed, but due to drug use to help him deal with the 
emotional pain, he was unable to remember any other events 

In an attempt to corroborate the veteran's alleged stressor, 
the RO forwarded the veteran's stressor and service 
information to the CRUR (now the JSRRC) for verification.  
The service information provided to the former CRUR included 
the veteran's assigned units, the approximate date of the 
stressor, and the place.  In reply, the CRUR informed the RO 
that it had reviewed the 1968 unit histories submitted by the 
258th Signal Company and the 30th Signal Battalion and that 
the histories did not document any incidents of any 
individuals assigned to the 258th Signal Company seeing 
plastic bags containing bodies of dead babies floating down 
the Hahn River.  In another attempt to corroborate this 
stressor, the RO requested that the NPRC review the morning 
reports of the 258th Signal Company for the period in 
question.  The NPRC informed the RO in November 2005 that a 
review of these records did not reveal any remarks regarding 
the alleged stressor.

Unfortunately, the veteran has not submitted any evidence to 
corroborate his alleged stressor and the only evidence on 
this point is the negative evidence above.  Accordingly, as 
the second requirement for establishing entitlement to 
service connection for PTSD has not been met, the claim must 
be denied.  In other words, without establishing all three 
requirements under 38 C.F.R. § 3.303(f), service connection 
for PTSD is not warranted.  Consequently, the veteran's claim 
for entitlement to service connection for PTSD must be 
denied.  38 C.F.R. § 3.304(f).  

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.

C.  Diabetes Mellitus, Type II

The veteran's service medical records are devoid of treatment 
for or a diagnosis of diabetes, and the urinalysis conducted 
at the veteran's separation examination in June 1969 was 
negative for sugar.  

The earliest diagnosis of diabetes mellitus, type II, is 
found in VA medical records many years after service, in 
2000, with a notation of glucose intolerance in 1993.  
Moreover, there is no medical evidence that relates this 
diagnosis to the veteran's service or to the one-year period 
following his separation from service.  The only evidence 
relating the veteran's diabetes mellitus to service is the 
veteran's statements to that effect; however, as a layman he 
is not competent to opine as to medical matters.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his claim cannot 
prevail on a direct service connection basis or on a 
presumptive basis due to chronic disease manifested within 
one year of service.  38 U.S.C.A. § 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

Regarding the presumption for service connection for diabetes 
mellitus, type II, due to herbicide exposure, the evidence in 
this case does not show that the veteran served in Vietnam 
within the meaning of VA regulation, nor does he contend 
otherwise.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e), 3.313.  Rather, his contention with respect to 
Agent Orange exposure is that he was exposed to herbicides 
while serving along the DMZ in Korea in 1968.  In view of 
this contention, the Board noted in its December 2004 remand 
that a listing from DOD included locations outside of Vietnam 
where Agent Orange had been used or tested over a number of 
years, including along the DMZ in Korea.  Accordingly, the 
Board requested further development regarding the veteran's 
possible exposure to herbicides, but such development came 
back with a negative reply.  That is, the service department 
informed the RO that there were no records of the veteran's 
exposure to herbicides in Korea.  Based on the lack of 
evidence showing that the veteran was exposed to herbicides 
in service, the presumptive regulations for Agent Orange 
exposure do not apply.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.303, 3.307, 3.309(e), 3.313.

For the reasons explained above, the evidence does not 
support the veteran's claim for entitlement to service 
connection for diabetes mellitus, type II, on either a direct 
basis or a presumptive basis.  Accordingly, his claim must be 
denied.  The Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
proximate balance of the positive evidence with the negative 
evidence to otherwise warrant a favorable decision as to this 
issue.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus, type 
II, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


